                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION



ROSE HILLS,                                     §
Plaintiff,                                      §
                                                §
v.                                              §
                                                §         CIVIL ACTION NO. 6:18-CV-00301-
SAM’S EAST, INC., SAM’S CLUB,                   §                   ADA-JCM
AND WAL-MART, INC., FORMERLY                    §
KNOWN AS WAL-MART STORES,                       §
INC.,                                           §
Defendants.                                     §



              ORDER DENYING DEFENDANT’S MOTION TO EXCLUDE

       Before the Court is Defendants’ Motion to Exclude the expert opinions of Hector

Miranda-Grajales, MD, CLCP pursuant to Fed. R. Evid. 702. For the reasons discussed herein,

the Court is persuaded that Defendants’ Motion should be DENIED.

                                      I.     BACKGROUND

       This case arises out of a fall in the parking lot of Sam’s Club in Temple, Texas. The

Plaintiff seeks to recover for past and future treatment of personal injuries stemming from this

incident. In support of her assertion of damages, Plaintiff designated Hector Miranda-Grajales,

MD, CLCP (“Dr. Miranda-Grajales”) as an expert witness to prepare a life care plan and to

testify about the need for and the costs of future medical treatment. Defendants filed a motion to

exclude Dr. Miranda-Grajales’s testimony on the grounds that it is irrelevant and unreliable. See

ECF No. 20. Plaintiff filed a response one week later. ECF No. 21.

                                    II.    LAW & ANALYSIS

       The admissibility of expert testimony is governed by Federal Rule of Evidence 702. The

United States Supreme Court interpreted Federal Rule of Evidence 702 in Daubert v. Merrell


                                                1
Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993). In Daubert, the Supreme Court assigned to

district court judges the role of “gatekeeper” for the purpose of determining whether proffered

scientific testimony is both reliable and relevant. Id. at 597. In determining whether the proffered

testimony is reliable, the district judge must assess whether the reasoning or methodology

underlying the testimony is scientifically valid. Id. at 592–93. In order to ascertain whether the

testimony is relevant, the district judge must determine whether the reasoning or methodology

can be applied to the specific facts of the case. Id.

       In determining whether an expert's reasoning or methodology is reliable, the Supreme

Court identified several factors for a district judge to consider. Id. at 593–94. The factors are: (1)

whether the expert's theory can be or has been tested; (2) whether the theory or technique has

been subjected to peer review and publication; (3) the known or potential rate of error of a

technique or theory when applied; and (4) whether the theory or method has been generally

accepted by the scientific community. Id. The Supreme Court makes clear that these factors do

not constitute a “definitive checklist.” Id. at 593. In Khumo Tire Co. v. Carmichael, the Supreme

Court declared that any of the Daubert factors could be used to determine reliability, but that the

test should be flexibly applied. 526 U.S. 137 (1999).

       A. Relevance

       The test for relevance is a liberal standard. See Daubert, 509 U.S. at 587. Evidence is

relevant when it “has any tendency to make a fact more or less probable than it would be without

the evidence” and “the fact is of consequence in determining the action.” See id.; See FED. R.

EVID. 401. Dr. Miranda-Grajales’s opinions will help the jury understand the future medical

treatment of the Plaintiff and his testimony goes directly to Plaintiff’s potential damages. The




                                                   2
Court denies each of Defendants’ objections as to the relevance of Dr. Miranda-Grajales’s

testimony.

       B. Reliability

       Here, Defendants do not assert that Dr. Miranda-Grajales is unqualified to testify as an

expert witness in this case. Rather, Defendants challenge the testimony of Dr. Miranda-Grajales

on the ground that his opinions concerning Plaintiff’s future medical treatment are unreliable.

             1. Projections of Future Medical Costs that Fail to Account for Present Value

       Defendants argue that Dr. Miranda-Grajales’s opinions are unreliable because his

estimates were not reduced to present value, did not consider the variance in health care costs,

and failed to account for inflation. ECF No. 20. Specifically, Defendants call the reduction of

future costs to present value “an essential piece of analysis” by an expert witness projecting

future damages. However, the Defendants cite to no case law support for such a conclusion.

       Texas law does not require an expert to reduce their future damages estimates to present

value. Mo. P. R. Co. v. Kimbrell, 334 S.W.2d 283, 286 (Tex. 1960). Though an expert’s opinion

as to the present value of future damages may be desirable, the jury may consider any matter that

is common knowledge in the community. Id. Interest rates are presumed to be in the common

knowledge of the community, and likewise, the Court cannot conclude that the average juror is

unacquainted with the variable costs in health care. See id. Because reducing damages to present

value based on interest rates, even when no evidence is introduced as to the earning power of

money, is presumed to be within the ability of the jury, Dr. Miranda-Grajales’s failure to account

for the time value of money does not render his opinions unreliable. See id. (“While the jury

must assess damages to accrue in the future on the basis of their amount if paid now in cash, still

no evidence of the earning power of money must be introduced.”).



                                                3
       Defendants further argue that Dr. Miranda-Grajales’s opinions are unreliable because

they (1) fail the Robinson factors of testability and a high potential rate of error, and (2) that the

failure to account for present value creates an analytical gap. ECF No. 20. Specifically,

Defendants argue that Dr. Miranda-Grajales’s opinions about future medical costs fail the

Robinson factors of (1) testability and (2) high potential rate of error because Dr. Miranda-

Grajales fails to account for present value, inflation, and the variability of health care costs. ECF

20. Thus, Defendants are not objecting to Dr. Miranda-Grajales’s reliability as a life care

planner, but to the accuracy of his calculations.

       The true cost of future medical treatment is inherently nebulous, as Defendants point out.

ECF No. 20. Being unable to predict the upward or downward trends in the costs of specific

medications does not render Dr. Miranda-Grajales’s testimony about future costs unreliable. This

standard would require medical experts to become market clairvoyants. The Court finds that Dr.

Miranda-Grajales’s dollar-amount calculations go to the weight of his testimony, not his

admissibility. Defendants are free to point out inconsistencies generated by failing to take

inflation and other factors into account upon cross-examination, but these inconsistencies do not

render Dr. Miranda-Grajales’s opinions as to future medical treatment inherently unreliable and

inadmissible.

       Further, Defendants argue that Dr. Miranda-Grajales’s failure to reduce his calculations

to present value create an analytical gap. ECF No. 20. Defendants object to the result of Dr.

Miranda-Grajales’s calculations. Factual accuracy is a consideration for the jury to weigh. The

Court must exclude testimony based upon reliability, not upon factual disputes. The Court finds

that the failure to account for present value does not create an analytical gap.




                                                    4
           2. Dr. Miranda-Grajales’s Reliance on Medical Cost Website

       The Defendants contend that Dr. Miranda-Grajales’s opinion is unreliable because he

does not know the data-gathering processes of the website he used to create the Plaintiff’s life

care plan. See ECF No. 20. Defendants would have this Court exclude Dr. Miranda-Grajales’s

expert testimony because he “cannot tell the jury what data the website considers . . . in arriving

at a particular cost.” ECF No. 20.

       The Plaintiff presented evidence that Dr. Miranda-Grajales’s methodology was in-line

with the life care planning standards of practice, including the use of a website like

FairHealth.org. Plaintiff also provided evidence of Fairhealth.org’s methodology, its data

contribution program, and other information about Fairhealth.org. ECF No. 21, Ex. F.

       This Court believes this is a credibility issue for the factfinder to weigh. See e.g., United

States v. 14.38 Acres of Land, 80 F.3d 1074, 1077 (5th Cir.1996) ("As a general rule, questions

relating to the bases and sources of an expert's opinion affect the weight to be assigned that

opinion rather than its admissibility and should be left for the jury's consideration."). Therefore,

Defendants’ objections as to the admissibility of Dr. Miranda-Grajales’s testimony on this

ground are denied.

       C. Dr. Miranda-Grajales’s Opinions on Causation

       The Court disagrees that Dr. Miranda-Grajales’s opinions about the causation of

Plaintiff’s injuries were based on bare facts and legal conclusions. See ECF No. 20. Dr. Miranda-

Grajales’s report does not offer inadmissible legal conclusions. As Plaintiff points out, Dr.

Miranda-Grajales made no statements regarding a legal duty of Defendants. ECF No. 21.

Further, Dr. Miranda-Grajales based his causation conclusion on scientific methodology as well

as his knowledge and expertise as a neurology specialist, practicing physician, and life care



                                                 5
planner. Id. Dr. Miranda-Grajales’s opinions of Plaintiff’s injuries are based on an examination

of medical records, a physical examination, the diagnoses of Plaintiff’s treating physicians, and

the subjective complaints of Plaintiff over time. ECF No. 21, Ex. E. Therefore, his causation

opinions are sufficiently tied to the facts of this case to avoid becoming bare legal conclusions.

                                       III.    CONCLUSION

       Based on the foregoing, the Court DENIES Defendants’ Motion to Exclude the expert

opinions of Dr. Hector Miranda-Grajales (ECF No. 20).

SIGNED this 18th day of March 2020.




                                      ALAN D ALBRIGHT
                                      UNITED STATES DISTRICT JUDGE




                                                 6
